J-S39026-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    JESUS ROSARIO-TORRES

                             Appellant                 No. 925 EDA 2019


               Appeal from the Order Entered February 28, 2019
                  In the Court of Common Pleas of Pike County
               Criminal Division at No.: CP-52-CR-0000286-2008


BEFORE: GANTMAN, P.J.E., STABILE, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY STABILE, J.:                  FILED SEPTEMBER 27, 2019

        Appellant Jesus Rosario-Torres pro se appeals from the February 28,

2019 order of the Court of Common Pleas of Pike County (“trial court”), which

denied his “Motion to Vacate and/or Reconsider Fines, Costs & Restitution

Nunc Pro Tunc on the Grounds of Indigence” (the “Motion”). Upon review, we

affirm.

        Given our disposition of this appeal, we need not recite the lengthy

factual and procedural history of this case, which has been set forth in detail

in our May 4, 2016 memorandum affirming the lower court’s decision to deny

Appellant post-conviction relief. See Commonwealth v. Rosario-Torres,

No. 1223 EDA 2015, unpublished memorandum at 1-4 (Pa. Super. filed May

4, 2016). Following the denial of post-conviction relief, Appellant pro se filed

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S39026-19



the Motion on February 27, 2019, requesting that the trial court either vacate

or reconsider the imposition of fines, costs and restitution. 1 On February 28,

2019, the trial court denied the Motion. Appellant timely appeal. On March

15, 2019, the trial court directed Appellant to file a Pa.R.A.P. 1925(b)

statement of errors complained of on appeal within twenty-one days. The trial

court cautioned Appellant that “failure to comply with this direction may”

result in waiver of claims on appeal. Appellant failed to comply. On April 18,

2019, the trial court issued its Rule 1925(a) opinion, concluding that

Appellant’s failure to file a Rule 1925(b) statement resulted in waiver of all

issues he wished to raise on appeal. We agree.

       It is well established that the failure to file a court-ordered Rule 1925(b)

statement results in the waiver of all claims on appeal. See Commonwealth

v. Auchmuty, 799 A.2d 823, 825 (Pa. Super. 2002) (holding that a pro se

appellant’s failure to file a court-ordered Rule 1925(b) statement results in

waiver of all issues on appeal); see also Pa.R.A.P. 1925(b)(4)(vii) (“[i]ssues

not included in the Statement and/or not raised in accordance with the

provisions of this paragraph (b)(4) are waived.”). Accordingly, we decline to

entertain the merits of this appeal because Appellant has waived all issues.

       Order affirmed.




____________________________________________


1Appellant currently is serving a life sentence for, inter alia, his first-degree
murder conviction.

                                           -2-
J-S39026-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/27/19




                          -3-